Filed 10/31/13 Kantor v. Mid-Century Ins. CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE



KEN KANTOR,
         Plaintiff and Appellant,
v.
MID-CENTURY INSURANCE                                                A136878
COMPANY,
                                                                     (Contra Costa County
         Defendant and Respondent.                                   Super. Ct. No. C11-00951)

         Plaintiff and appellant Ken Kantor (Kantor) appeals the judgment entered in favor
of defendant and respondent Mid-Century Insurance Company (Mid-Century) after the
trial court granted Mid-Century’s motion for summary judgment on the grounds the
damage to Kantor’s residence did not constitute a “collapse,” and therefore, was not a
covered loss under the terms of his homeowners insurance policy. We shall affirm.
                                                   BACKGROUND
         Kantor filed his complaint against Mid-Century in April 2011, attaching a copy of
the Farmers Next Generation Homeowners Policy, No. 93961-56-74 (Policy), issued by
Mid-Century for the period of August 17, 2009 to June 1, 2010, and under which Kantor
is the named insured. The complaint alleged as follows: While the Policy was in effect
in December 2009, Kantor learned that a concrete slab floor of the dwelling had
collapsed approximately 4.5 inches and required repair or replacement. The collapse of
the slab caused the bearing walls to move and other damage to the upper second-story
portion of the house requiring work to level it back to the condition prior to collapse, and


                                                             1
work on the lower level including the replacement of slab, supporting grade beam and
retaining walls, walls and flooring. Prior to discovering the collapsed slab, Kantor had
begun remodeling work on his home and had placed the contents of the lower floor on the
second floor above the area of the collapse. The weight of the contents above caused the
transfer of weight through the bearing walls to collapse the slab.
       The complaint further alleged Kantor provided notice of the collapsed slab to Mid-
Century in December 2009 and Mid-Century failed to make a full and fair investigation
of the loss. After acceding to Kantor’s request to reopen the file in November 2010 to
consider additional information, Mid-Century denied his claim despite the fact that the
damage was covered under paragraph 10 of Section I, Extensions of Coverage in the
Policy as a collapse of a structural part of the dwelling. Based on the foregoing
allegations, the complaint asserted causes of action for breach of contract and breach of
the implied covenant of good faith and fair dealing and prayed for judgment including
general and special damages, attorney fees, and punitive and exemplary damages.
       Mid-Century filed its motion for summary judgment in April 2012. In its motion,
Mid-Century argued it was entitled to judgment as a matter of law because the damage to
the concrete slab was not a “collapse” under the terms of the Policy. Mid-Century also
argued that even if there was a triable issue as to whether the damage constituted a
“collapse” under the Policy, any such collapse was not caused directly by one of the
covered collapse perils, such as “weight of persons, animals, contents or equipment.”
       Subsequently, the trial court held a hearing on August 1, 2012, and thereafter
entered an order granting Mid-Century’s motion for summary judgment. The order
stated: “Plaintiff alleges that he had placed contents from the lower floor of his home on
the second floor above the area of a ‘collapsed’ concrete slab, and that the weight of the
contents above caused the transfer of the weight through the bearing walls to collapse the
slab. Plaintiff alleges that Defendant breached the insurance policy by failing to pay
Plaintiff for the repair of the collapse, which is covered under the policy. [¶] The subject
policy defines ‘collapse’ as ‘a sudden and accidental, actual and complete falling down or
caving in of the building structure or of a structural part of the building structure.’ While


                                              2
the evidence on this motion shows that a portion of the slab dropped in elevation by 4.5
inches, it does not show there was a ‘collapse’ within the meaning of the policy.
Plaintiff’s admissible evidence is insufficient to show there was a ‘complete falling down
or caving in’ of the slab, or that there was any ‘sudden’ movement of the slab. [Citations
to record.] [¶] Because Defendant did not breach the policy, it did not act in bad faith and
therefore the 2nd cause of action also lacks merit. [Citation.] [¶] . . . [¶] [¶] Defendant’s
objections nos. 2-9 & 13-18 are sustained . . . .” In sustaining those evidentiary
objections by Mid-Century, the trial court excluded sections of declarations by Robert
Bradsby, a licensed architect, and Kevin Dawson, a claims handling expert, which Kantor
submitted in opposition to summary judgment.
        Judgment was entered on August 20, 2012, and notice of entry of judgment was
served by mail on August 29, 2012. Kantor filed a timely notice of appeal on October 17,
2012.
                                         DISCUSSION
        As noted above, Mid-Century moved for summary judgment on two grounds, viz.,
(1) the damage to the concrete slab does not constitute a “collapse” under the terms of the
Policy and (2) even if a “collapse” occurred, it was not caused by the “weight of persons,
animals, contents or equipment,” such as to fall within the Policy coverage for “collapse.”
The trial court granted summary judgment on the first ground only, and did not reach the
issue of causation central to the second ground asserted by Mid-Century for summary
judgment. Accordingly, the key issue before us is whether the undisputed scope and
extent of the damage to the subject concrete slab constituted a “collapse” within the
meaning of the Policy.
        To resolve this issue, we shall first set forth the relevant Policy language, before
outlining the legal principles governing a determination of insurance coverage. Then we
shall describe the scope and scale of the damage to the subject concrete slab, as reflected
in the undisputed record facts, apply the governing legal principles to the undisputed
facts, and determine de novo whether the trial court properly granted summary judgment.



                                               3
(See Krantz v. BT Visual Images (2001) 89 Cal. App. 4th 164, 167 [appellate court reviews
order granting summary judgment de novo].)
Policy Language
       Section I of the Policy, relating to Property Coverage, includes a section
describing “Uninsured Types of Loss or Damage” and “Excluded Causes of Loss or
Damage.” Paragraph 29 of “Excluded Causes of Loss or Damage” lists “Collapse” with
the proviso that: “[W]e do provide limited coverage for collapse of a building structure
or any structural part of a building structure in Section I—Extensions of Coverage,
Collapse of Building Structure or Structural Part of the Building Structure.”
       Paragraph 10 of Section I—Extensions of Coverage is entitled “Collapse of
Building Structure or Structural Part of the Building Structure.” Paragraph 10 states in
pertinent part: “We cover loss or damage to covered property caused by collapse of a
building structure or any structural part of the building structure. . . . The collapse must
be a sudden and accidental, actual and complete falling down or caving in of the building
structure or of a structural part of the building structure. A structural part of the building
structure means a part of the building, which if it fell down or caved in, would threaten
the structural integrity of the building structure. Substantial impairment of a building
structure or structural part of a building structure without a sudden and accidental, actual
and complete falling down or caving in is not a collapse. Collapse does not mean
imminent or threatened collapse. Collapse does not include movement, settling,
cracking, bulging, shrinkage, heaving or expansion, whether natural or otherwise, of the
building structure or a structural part of the building structure unless an actual and
complete falling down or caving in has occurred.”
Applicable Legal Principles
       “ ‘Where no dispute surrounds material facts, interpretation of an insurance policy
presents solely a question of law.’ [Citation.]” (Carson v. Mercury Ins. Co. (2012) 210
Cal. App. 4th 409, 426.) And as we stated in Mercury Ins. Co. v. Pearson (2008) 169
Cal. App. 4th 1064, 1070 (Mercury Ins.), “Where a case turns on the interpretation of an
insurance policy, the court reviews the policy’s terms under the ordinary rules of contract


                                              4
interpretation. [Citation.] If the policy language is clear and explicit, it governs.
[Citation.] If the policy terms are ambiguous or uncertain, the court must attempt to
determine whether coverage is consistent with the insured’s objectively reasonable
expectations. [Citation.] If this rule does not resolve the ambiguity, it must be resolved
against the insurer. [Citation.]”
       Furthermore, “[i]n determining whether an ambiguity exists, the words of the
policy must be interpreted according to the plain meaning that a layperson would
ordinarily attach to them. [Citation.] Policy language is ambiguous when it reasonably
may be interpreted in two or more ways. [Citation.] ‘Courts will not adopt a strained or
absurd interpretation in order to create an ambiguity where none exists.’ [Citation.]
Moreover, the language must be interpreted in the context of the policy as a whole, and in
light of the circumstances of the case. It cannot be deemed to be ambiguous in the
abstract. [Citation.]” (Mercury Ins., supra, 169 Cal.App.4th at p. 1070.)
       “Policy exclusions are strictly construed. [Citation.] Exceptions to exclusions on
the other hand, are broadly construed in favor of the insured. [Citation.] As a result,
‘ “an insurer cannot escape its basic duty to insure by means of an exclusionary clause
that is unclear. . . .” ’ [Citation.] Thus, ‘the burden rests upon the insurer to phrase
exceptions and exclusions in clear and unmistakable language.’ [Citation.]” (Jordan v.
Allstate Ins. Co. (2004) 116 Cal. App. 4th 1206, 1214 (Jordan).)
Scope and Extent of the Property Damage
       Kantor’s residence is a two-story structure; the surface area on the first floor living
area is a concrete slab, and the living area above rests on wooden two-inch by twelve-
inch floor joists. Damage to the first floor concrete slab was first discovered in
December 2009, when, in the course of remodeling work, a contractor tore up the carpet
on the first floor and found there was a large crack in the concrete slab and the slab was
caved in approximately four inches.
       Following this discovery, Kantor retained MC Construction Services (MC
Construction) to investigate. In the report prepared by R. Mark McCarter, President of
MC Construction, dated December 24, 2009, the damage is described as follows:


                                              5
“During my site walk [on December 9], I observed severe, recessed elevation to your
concrete slab. In addition, the entire slab has numerous cracks that radiate from this
sunken slab area. We returned to your residence at a later date and measured elevation
differentials throughout the basement slab. There is a 4.5 inch differential at the worst
area of the slab.”
       On December 28, 2009, per Kantor’s request, MC Construction provided a
proposal “to perform epoxy injection crack repairs and floor leveling repairs” that
entailed injecting epoxy into 45 linear feet of cracks to the retaining wall and 245 linear
feet of cracks on the concrete slab, and installing Pro Spec Level Set to level the concrete
slab floor in place. On February 25, 2010, MC Construction carried out a “void survey”
and reported there was approximately 52 square feet of slab that had “significant void
space underneath the concrete,” with voids ranging from one inch to 13 inches in depth.
According to MC Construction’s “void calcs,” 33 bags of material would be required to
fill the voids. Michael McGill, President and Principal Engineer of MMS Design
Associates completed a site inspection at the Kantor residence in April 2011 at the behest
of Mid-Century’s claims representative, and reported “the residence was still undergoing
remodel and interior construction. New ‘slate’ material flooring was being installed and
covers the lower level concrete slab. With the new flooring material in place, it was not
possible to observe the current slab condition. We also could not observe the supporting
fill or native soil type beneath the slab, nor any of the defects in the previous slab which
have subsequently been repaired.”
       In his deposition in November 2011, Kantor described cracks in the concrete slab
and stated he saw “a slab that had collapsed, . . . the flexion looked like about three to
four inches” over a range of 12 to 15 linear feet. Kantor did not photograph the damage
to the slab. While the remodeling and repair works to the first floor were in progress,
Kantor moved into the upper half of the house.
Analysis
       As noted above, the Policy excludes loss or damage caused by “Collapse.”
However, as an exception to that exclusion, the Policy covers loss or damage due to


                                              6
“collapse” of the building structure or any structural part of the building structure where
the collapse constitutes “a sudden and accidental, actual and complete falling down or
caving in of the building structure or of a structural part of the building structure.”
       In short, to constitute “collapse” under the Policy, the “caving in” must be “actual
and complete,” because the adjectives “actual and complete” modify both gerund phrases
in the disjunctive clause, “falling down or caving in.” (See, e.g., Ward General Ins.
Services, Inc. v. Employers Fire Ins. Co. (2003) 114 Cal. App. 4th 548, 554 [noting that
“the first adjective in a series of nouns or phrases [] modif[ies] each noun or phrase in the
following series unless another adjective appears”]; and In re Jesusa V. (2004) 32 Cal. 4th
588, 622 [noting the “ ‘ “ordinary and popular” ’ meaning of the word ‘or’ is well settled.
[Citation.] It has a disjunctive meaning: ‘In its ordinary sense, the function of the word
“or” is to mark an alternative such as “either this or that.” ’ [Citation.]”].)
       Further, although exclusions are “generally viewed through a more critical prism,
the principle that words are considered in their ‘ordinary and popular sense’ is not
discarded, and, thus, in interpreting a word in an insurance policy, including a word in an
exclusion, a court may consult and consider definitions found in a common dictionary,
provided the court does not disregard the policy’s context, and maintains an eye on the
fundamental goal of deciding how a layperson policyholder might reasonably interpret
the exclusion’s language.” (Baker v. National Interstate Ins. Co. (2009) 180 Cal. App. 4th
1319, 1340.) In Merriam-Webster’s Collegiate Dictionary, “actual” is defined as
“existing in act and not merely potentially” and “existing in fact or reality”; “complete” is
defined as “fully carried out,” “thorough,” “total, absolute.” (Merriam-Webster’s
Collegiate Dict. (10th ed. 2001) pp. 12, 235.)
       In the context at bar, these dictionary definitions reflect how a proverbial
layperson policyholder would interpret the Policy language, “actual and complete . . .
caving in.” In short, a layperson policyholder would understand that language to mean an
actual—not potential—total, absolute and thorough caving in of the concrete slab. (Cf.
Jordan, supra, 116 Cal.App.4th at p. 1221 [“It seems self-evident that the policy’s use of
the term ‘entire’ collapse necessarily must refer to an actual, not an imminent collapse.


                                               7
For a building or a portion thereof to sustain an ‘entire collapse’ must mean that it has
entirely collapsed, that is ‘wholly,’ ‘completely,’ or ‘fully.’ [Citation.]”].)
       Indeed, the language in the insuring clause at issue (the Extension of Coverage for
Collapse) emphasizes the total and complete nature of the damage required in order to
constitute a “collapse” under the Policy. More than “substantial impairment” of the
building structure or structural part of a building structure is required; “[c]ollapse does
not mean imminent or threatened collapse” and “does not include movement, settling,
cracking, bulging, shrinkage, heaving or expansion, whether natural or otherwise, of the
building structure or a structural part of the building structure unless an actual and
complete falling down or caving in has occurred.” Because Mid-Century has phrased
these exceptions to “collapse” in “clear and unmistakable language” (Jordan, supra, 116
Cal.App.4th at p. 1214), that language must govern. (See Mercury Ins., supra, 169
Cal.App.4th at p. 1070.)
       Here, even construing the exception to the exclusion for “Collapse” broadly in
favor of the insured, as we must (see Jordan, supra, 116 Cal.App.4th at p. 1214), the
undisputed evidence shows the concrete slab had numerous cracks in it and, at its worst
point, had subsided, sunk, or partially caved in at one area to a depth of around four or
five inches. By contrast, nothing in the record indicates that the damage amounted to a
total, absolute, and thorough caving in of the concrete slab, such as to constitute a
“collapse” within the meaning of the Policy. Kantor, however, asserts we should remand
because whether a “collapse” occurred is a question of fact, citing Jordan,1 and argues
there is a triable issue regarding whether an actual collapse occurred, as shown by an

       1
         Kantor refers to a “collapse” of the rear deck of his property caused by
overloading it with building materials. However, Kantor cannot use an alleged collapse
of his rear deck to raise a triable issue of fact on whether the concrete slab actually
collapsed, as the complaint alleged only a collapse of the concrete slab and did not allege
a collapse of the rear deck. The summary judgment proceeding is a test of the pleadings
(see, e.g., FPI Development, Inc. v. Nakashima (1991) 231 Cal. App. 3d 367, 382), and a
plaintiff opposing summary judgment may not advance a new unpleaded legal theory to
defeat the motion. (See City of Hope Nat. Medical Center v. Superior Court (1992) 8
Cal. App. 4th 633, 639.)


                                               8
admission by Mid-Century, in its initial denial letter, that the concrete slab was
“sinking.”2
       Kantor’s reliance on Jordan is misplaced. Similarly to our analysis above, the
Jordan court examined the dictionary definition of “dry rot” before concluding a policy
exclusion for “wet or dry rot” applied to damage caused by fungus. (See Jordan, supra,
116 Cal.App.4th at pp. 1215–1216.) The Jordan court found the policy at issue was
ambiguous as to whether, despite that exclusion, “wet or dry rot” damage would be
covered under a claim for “collapse.” The court resolved that ambiguity in favor of the
insured, noted the parties had not addressed “with appropriate evidentiary support” the
question of whether the damage amounted to an “imminent” collapse or an “actual”
collapse as required under the policy, and stated that “[w]hether such a collapse occurred
in this case is a factual matter that the trial court must resolve in the first instance.” (Id.
at pp. 1221–1222.) On that basis, the court reversed the summary judgment in favor of
the insurer and remanded for further proceedings. (Id. at p. 1223.) In contrast to Jordan,
however, in our case the Policy is not ambiguous; the parties presented all available
evidence regarding the scope and extent of the damage to the concrete slab; the parties
fully briefed the issue of whether the damage to the concrete slab constituted a “collapse”
under the Policy, and the trial court resolved the issue in favor of Mid-Century.
Accordingly, Jordan does not mandate reversal in this case.3

       2
         The letter to Kantor dated January 19, 2010, stated, in regard to the loss reported
by Kantor in December 2009, that the “claim was for cracking and sinking of the concrete
slab in the lower level of your home.”
       3
         Kantor also contends reversal is mandated because the trial court committed
prejudicial error in excluding the declaration of Robert Bradsby, a licensed architect, and
the opinions of Kevin Dawson, a claims handling expert, submitted by Kantor in
opposition to summary judgment. A trial court’s ruling on the admissibility of expert
testimony is reviewed for abuse of discretion. (Garrett v. Howmedica Osteonics Corp.
(2013) 214 Cal. App. 4th 173, 187.) However, even if the trial court’s ruling amounted to
an abuse of discretion, any error was harmless: The excluded evidence bears on the issue
of causation of the damage, rather than the scope and extent of the damage, and thus was
irrelevant to the issue of whether the actual damage amounted to a total, absolute, and
thorough caving in of the concrete slab, thereby constituting a “collapse” within the

                                                9
       In sum, upon de novo review, we conclude the trial court properly granted
summary judgment in favor of Mid-Century on the grounds that the damage to the
concrete slab is not a covered loss under the Policy.
                                       DISPOSITION
       The judgment is affirmed. Appellant shall bear costs on appeal.




                                                  ______________________
                                                   Sepulveda, J.*


We concur:


______________________
 Margulies, Acting P.J.

______________________
 Banke, J.




* Retired Associate Justice of the Court of Appeal, First Appellate District, Division
Four, assigned by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.




meaning of the Policy. We also reject Kantor’s assertion that the trial court improperly
granted summary judgment on his bad faith claim. (See Benavides v. State Farm General
Ins. Co. (2006) 136 Cal. App. 4th 1241, 1250 [“an insured cannot maintain a claim for
tortious breach of the implied covenant of good faith and fair dealing absent a covered
loss”].)


                                             10